Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
DETAILED FINAL ACTION
Status of Claims
	Claims 14-20 were previously withdrawn.  Claims 5, 6 and 11-13 are original or were previously presented.  Claims 1-4 and 7-10 are currently amended.  Claims 1-20 are pending.   Claims 1-13 are examined, on the merits, in this Office action.  The examined claims are directed to an apparatus.
Status of Previous Objections / Rejections
Examiner withdraws the previous Office action’s (OA) (i.e, 02/09/2022), 35 USC §112, §102/103 and §103 rejections in view of one or more of amendments to the claims, Applicant’s remarks and a reconsideration of the pertinent rejections.  However, Examiner maintains the previous title based Specification objection as well as the Double Patenting rejection.
Response to Amendment
In their reply dated May 9, 2022, Applicant made claim amendments and presents arguments concerning the merits of the claims and the propriety of Examiner’s rejections, to address one or more rejections, statements and/or claim interpretations of the prior Office action (OA), to clarify the claim language, and to potentially advance prosecution.  In view of the claim amendments and the attendant revised scope of the claimed invention, as well as Applicant’s remarks, Examiner has added a new reference, which is in a sense is evidentiary.  Thus, Examiner applies new or modified claim interpretations and grounds of rejections in this OA including a combination of prior art of record and a new reference.

Specification
The title of the invention is not descriptive for reasons previously stated, and also because only apparatus claims are presently examined.  Examiner notes that this is only relevant upon a potential allowance of the case but was mentioned to provide early consideration to the issue.  It is further noted that Examiners may require a change in title, and if a satisfactory title is not provided by the applicant, the examiner may, at the time of allowance, change the title by an examiner’s amendment.  See MPEP §§ 606.01, 1302.04(a).
Claim Interpretation
In the patentability analysis, the Office applies the broadest reasonable interpretation (BRI) consistent with the specification.  However, specific limitations from the specification are not read into the claims.  See MPEP §§2111, 2173.01 I.  Unless otherwise specified, any citation to Applicant’s specification will generally refer to the original and any substitute or amended specification rather than a published application.
Since the examined claims are apparatus claims, Examiner interprets limitations such as ‘configured,’ ‘configured to’ and/or ‘configured for’ as similar or equivalent to ‘set up to,’ ‘designed to,’ ‘capable of,’ or simply ‘can,’ in the context of an appropriate reference.
Also see Claim Interpretation in the February 9, 2022 OA.
Claim Rejections - 35 USC 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).  The inventive entity for a particular application is based on some contribution to at least one of the claims made by each of the named inventors.  MPEP §2137.01.
Claims 1 and 3-13 are rejected under pre-AIA  35 U.S.C. 102(a) and 102(e) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Fiering et al. (US20130048565) (of record), in view of Lenshof (Thesis, Acoustic Standing Wave Manipulation of Particles and Cells in Microfluidic Chips, Lund University, 2009, 147 pages).
Regarding claims 1 and 3-13, Fiering et al. (Fiering) discloses or suggests a blood cleansing device 100 (Figs. 1-3 and 10) comprising: 
a microfluidic separation channel 203 ([0003], [0010], Figs. 2 & 10) defined in a thermoplastic ([0058], where polystyrene, for example, is thermoplastic) and having an upstream end and downstream end (Fig. 2), the microfluidic separation channel comprising: 
a first inlet 202 configured to introduce flowing whole blood into a proximal end of the microfluidic separation channel, the whole blood including plasma, a plurality of formed elements and a plurality of undesirable particles ([0005], [0010], [0011], [0062]); 
a first outlet 204 at the downstream end of the microfluidic separation channel positioned substantially along a longitudinal axis of the microfluidic separation channel (Fig. 2); 
a second outlet 207 at the downstream end positioned adjacent a first wall of the microfluidic separation channel ([0006], [0018], [0020]; Fig. 2); and 
an acoustic transducer 109 positioned adjacent to the microfluidic separation channel and configured to operate at a predetermined frequency to generate a standing acoustic wave across a particle migration region of the microfluidic separation channel (Fig. 2), 
wherein a width of the microfluidic separation channel is proportional to or a percentage of an acoustic wavelength in the whole blood at the predetermined frequency ([0008], [0063], [0069], where Fiering mentions “a width of the first portion of the separation channel at the aggregation point is half the wavelength of the acoustic wave acting on the whole blood,” [0008] and “the width of the lumen 403 is equal to about half the wavelength of the acoustic wave in the fluid” [0069]; example frequencies are shown in [0063]).
Although no acoustic wavelength range is stated, one can construe about a half or about 50% as in the vicinity of about 45%, the upper limit of the claimed 30-45% of an acoustic wavelength range.
Therefore, only to the extent that one of ordinary skill may interpret half or about half to be different than the upper limit of the claimed range, Fiering discloses the claimed invention, except  
wherein a width of the microfluidic separation channel is between about 30% and 45% of an acoustic wavelength in the whole blood at the predetermined frequency.
Lenshof is a research thesis based on and disclosing a compendium of ten papers discussing the manipulation of particles and cells using acoustic standing waves (Title Abstract, pp. III-IV).   Lenshof teaches about the unique characteristic of microfluidic system with respect to sound frequency and channel dimensions, where Lenshof states that “the higher the frequency, the higher the acoustic radiation force will be . . . and thus improved separation performance (pp. 40-41, sec. 5.8.2).  Lenshof also shows that there is a variable relationship between channel dimension, particle size and acoustic frequency and wavelength (“size fractionation could be possible if the force is tuned correctly,” “Size fractionation can also be realized by a frequency switching scheme” pp. 49-51).  Lensof switches back and forth between ~ 4 Mhz and ~ 2Mhz and notes that the particles gather at various points along the width of the channel depending on particle size, acoustic radiation force and frequency, and the particles can be separated based on these factors (Id).  An included research paper states “Ultrasonic excitation of the micro fluidic channel, matching the ultrasound frequency to the channel width, enabled the focusing of particles to defined flow lines in the streaming fluid and thus the collection of a particle enriched fluid in the side channel outlets” and “ The best way to increase the acoustic force is to decrease the ultrasound wavelength and the width of the separation channel accordingly (p. 88, Conclusions; and p. 94 of 147, respectively).  Thus, there is ample evidence that there is a strong correlation between acoustic wavelength and channel width that one can manipulate to assist in separation.
Therefore, given the disclosure of the general conditions of the claim in Fiering as well as the known correlation between acoustic wavelength at different frequencies and channel dimensions such as channel width, and given that Lenshof encourages further work in the area (Lenshof, Conclusions, p. 57), when the claimed invention was made, it would have been obvious to one of ordinary skill in the art to routinely experiment to uncover alternative workable acoustic wavelength ranges, or to use an acoustic transducer with alternate operational configurations, and to thereby vary, via such experimentation, attempted optimization and equipment usage, the relative dimensions of the separation channel compared to the acoustic wavelength of the standing acoustic wave, or the acoustic wavelength at a predetermined operational frequency, to achieve optimum separation and cleansing results, where such variation can include wherein a width of the separation channel is between about 30% and about 45% of an acoustic wavelength in the whole blood at the operational predetermined frequency.
Additional Disclosures Included: Claim 3: The blood cleansing device of claim 1, wherein a thickness of a wall material of the microfluidic separation channel is between about 35% and about 45% of the acoustic wavelength in the wall material at the predetermined frequency (Fiering, [0009], where wall thickness can also relate to wavelength and where multiples of a quarter of the wavelength are noted; also see claim 1 analysis re. experimentation); Claim 4: The standing acoustic wave is generated in a direction substantially transverse to the longitudinal axis of the microfluidic separation channel (Fiering, [0010); Claim 5: The blood cleansing device further comprises a capture particle injector configured to introduce a plurality of lipid-based capture particles into the whole blood before the whole blood reaches the particle migration region of the microfluidic separation channel (Fiering, [0010]); Claim 6: The blood cleansing device comprises a reservoir in fluidic communication with the capture particle injector (Fiering, [0011]); Claim 7: The reservoir contains the plurality of lipid-based capture particles (Fiering, [0011]); Claim 8: The reservoir contains a mixture of materials, which when directed by the capture particle injector into the whole blood, form the plurality of lipid-based capture particles (Fiering, [0011]); Claim 9: The materials in the mixture of materials comprises an affinity molecule, a lipid, and a fluid with a density less than about 1 g/cm3 (Fiering, [0011]); Claim 10: The plurality of lipid-based capture particles have significantly different acoustophoretic mobility than that of formed elements of blood (Fiering, [0011]); Claim 11: The capture particle injector comprises a microfluidic nozzle (Fiering, [0011]); Claim 12: The capture particle injector comprises a porous membrane (Fiering, [0011]) and Claim 13: The second and third outlets merge at a fourth outlet (Fiering, [0011]).

Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as unpatentable over Fiering et al. (US20130048565) in view of Lenshof (Thesis, Acoustic Standing Wave Manipulation of Particles and Cells in Microfluidic Chips, Lund University, 2009, 147 pages), as applied to claim 1 above, further in view of  Wang et al. (WO0229400) (of record).
Regarding claim 2, Fiering discloses the method of claim 14, except wherein the width of the separation channel is between about 30% and about 35% of the acoustic wavelength of the standing wave applied to the microfluidic separation channel.
As noted above, Fiering discloses that a width of a first portion of the separation channel at the aggregation point is about half the wavelength of an acoustic wave acting on the whole blood ([0069]).  Lenshof discloses the use of varied channel widths and acoustic wavelength to optimize separation.  Of course, in the real world one can vary the width of a channel such that a second portion can be either smaller or larger.  Alternatively, the width of the overall channel can vary.  A smaller channel will reduce the ratio of the width of the separation channel to the wavelength of the standing wave.  Also, since Fiering mentions various relative dimensions, it appears that the various dimensions of the separation channel in proportion to the wavelength of the standing wave is a result effective variable or a variable that can affect the effectiveness of the blood cleansing method.
Wang et al.’s (Wang) disclosure relates generally to the field of field-flow-fractionation.  In particular, the invention provides apparatuses and methods for the discrimination of mattes utilizing acoustic force, or utilizing acoustic force with electrophoretic or dielectrophoretic force, in field flow fractionation (Abstract).  
The total acoustic wave field may have two components, i.e., standing-wave component and traveling wave component (p. 30, line 1-3). The ratio of the magnitude of the standing-wave component to the magnitude of the traveling-wave component is determined by the chamber height (i.e., the distance between the top wall and bottom wall), the wavelength of the acoustic wave, the acoustic properties of the top wall 10 and the bottom wall 20, the decaying factor for the acoustic wave in the carrier medium (p. 30, line 3-7).  In one embodiment, the chamber height is half wavelength of the standing acoustic wave, and a standing acoustic wave is established in the chamber (p. 30, line 7-9). An acoustic pressure node exists at the center plane of the chamber. In another embodiment, the chamber height is larger or smaller than half wavelength of the standing acoustic wave ((p. 30, line 9-11).  Depending on the configuration of the channel, one can analogize chamber height to chamber width, or they could be the same.  As Wang notes, “In addition to the rectangular shape of the chamber, the chamber may be of circular construction, elliptical, triangular, hexadecagonal, or of other geometrical shapes” (Wang, p. 5, ln. 33 – p. 6, ln. 2).
Therefore, in view of Lenshof and Wang, when the claimed invention was made, it would have been obvious to one of ordinary skill in the art to vary, via routine experimentation, the relative dimensions of the separation channel compared to the wavelength of the standing wave to achieve optimum separation and cleansing results, where such variation can include where a width of the separation channel is between about 30% and about 35% of the acoustic wavelength of the standing wave applied to the microfluidic separation channel.
Double Patenting
The prior double patenting rejection is repeated below since it was not addressed and because it is still applicable.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 9 and 23-31 of U.S. Patent No. US 9,731,062.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patent and current application recite the same or similar limitations relating to a blood cleansing device with a microfluidic channel and an acoustic transducer (claims 6 and 22 of patent), and relating the width of a separation channel to the wavelength of an applied standing acoustic wave (claim 9 of patent).  The width of the microfluidic separation channel in relation to the standing acoustic wave is more specific in the current claims, but given that the general conditions are already known, it would have been obvious to one of ordinary skill at the time of the invention to routinely experiment to achieve alternate workable ranges and to thereby optimize the ranges based on such experiments.
Response to Arguments
	Applicant’s arguments filed 05-09-2022 have been fully considered.  In view of the claim amendments and remarks, Examiner has modified and attempted to clarify the rejections.  Examiner will address below the arguments found to be unpersuasive with respect to said amended claims.
	Regarding the recitation regarding a width of the microfluidic separation channel is between about 30% and 45% of a wavelength of the standing acoustic wave or the acoustic wavelength in the whole blood at the predetermined frequency, examiner previously applied a 102/103 rejection but now applies only a 103.  Nevertheless, the aspect where about a half or about 50% approximates the upper limit of the claimed range was not addresses.  This rationale is repeated herein.  Examiner has also added an additional reference that discusses variations in channel width with respect to acoustic radiation force and related frequencies and wavelengths.  It suggests that there is reason to experiment with alternate acoustic wavelengths in this separation art, and that such experimentation could include the noted acoustic wavelength range.  
	This reference further addresses Applicant’s assertion that the Office Action provides no evidence or fact showing why one of ordinary skill in the art would vary the width to arrive at the claimed width, or why there would be any expectation of success in doing so.  Even without such reference, Examiner believes the general conditions of the claim are already present such that it is not inventive to discover the optimum or workable ranges by routine experimentation.  
Applicant states that “Fiering does not disclose, teach, or suggest any motivation to alter the width of the separation channel, and instead only describes that the width of the channel is ‘half the wavelength (λfluid/2) of the acoustic wave in the fluid’ (Fiering, paragraph [0069]).”
	However, during experimentation, a reasonable expectation of success would be expected since the claimed acoustic wavelength range does not vary markedly from the acoustic wavelength provided in Fiering.  Also, Fiering states “about half” so it is reasonable to experiment on both sides of the ‘half’ since one of ordinary skill would not know the full expected wavelength range or Fiering’s definition of ‘about.’  
	Regarding the narrower range recited in claim 2 (i.e., the microfluidic separation channel is between about 30% and about 35% of the acoustic wavelength of the standing acoustic wave), Examiner introduced the Wang reference and has attempted to clarify the obviousness rationale in this OA.  For example, Applicant states that Wang describes a height of a chamber etc., as differentiates this from the width of the separation channel.  However, one can analogize the height of the chamber to its width, and the chamber is a separation channel (Wang, p. 5).  Indeed, the chamber’s height and its width can be the same, such as in the case of a square or circular chamber, both of which shapes are contemplated by Wang (pages 5 & 6).  Thus, Examiner respectfully disagrees with Applicant’s assertion that Wang fails to teach or suggest the claimed device or system. 
	With respect to the amended/modified claims, Examiner has added a new reference and additional or clarified rationales with respect to any new or added/amended limitations.  As such, Examiner believes all claim limitations as well as each of Applicant’s relevant arguments are fully and properly addressed either in this section or in the modified patentability analysis above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Electronic Inquiries
Any inquiry concerning this communication or an earlier communications from the examiner should be directed to Hayden Brewster whose telephone number is (571)270-1065.  The examiner can normally be reached M-Th 9 AM - 4 PM.
Alternatively, to contact the examiner, Applicant may send a communication, via e-mail or fax.  Examiner’s direct fax number is: (571) 270-2065.  Examiner's official e-mail address is: "Hayden.Brewster@uspto.gov."  However, since e-mail communication may not be secure, Examiner will not respond to a substantive e-mail unless Applicant’s communication is in accordance with the provisions of MPEP §502.03 & related sections that discuss the required Authorization for Internet Communication (AIC).  Nonetheless, all substantive communications will be made of record in Applicant’s file.  
To facilitate the Internet communication authorization process, Applicant may file an appropriate letter, or may complete the USPTO SB439 fillable form available at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf, preferably in advance of any substantive e-mail communication.  Since one may use an electronic signature with this particular form, Applicant is encouraged to file this form via the Office’s system for electronic filing of patent correspondence (i.e., the electronic filing system (EFS-Web).  Otherwise, a handwritten signature is required.  In addition to EFS-web, Applicant can submit their Internet authorization request via US Postal Service, USPTO Customer Service Window, or Central Fax.  Examiner can also provide a one-time oral authorization, but this will only apply to video conferencing.  It is improper to request Internet Authorization via e-mail.
Examiner interviews are available via telephone, in-person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) form available at http://www.uspto.gov/interviewpractice, or Applicant may call Examiner, if preferable.  Applicant can access a general list of patent application forms at either https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012  (applications filed on or after September 16, 2012) or https://www.uspto.gov/patent/forms/forms  (applications filed before September 16, 2012).  Note that the language in an AIR form is not a substitute for the requirements of an AIC, where appropriate.  The mere filing of an Applicant Initiated Interview Request Form (PTOL-413A) or a Letter Requesting Interview with Examiner, in EFS-Web, may not apprise Examiner of such a request in a timely manner.  
If attempts to reach the Examiner are unsuccessful, Applicant may reach Examiner’s supervisor, Bobby Ramdhanie at 571-270-3240.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAYDEN BREWSTER/